Citation Nr: 9936202	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
unappealed rating decisions of September and October 1981, 
which denied an extension beyond August 31, 1981, of a 
temporary total (100 percent) disability rating for service 
connected post-gastrectomy syndrome, based on convalescence 
following a July and August 1981 hospitalization.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1945.  This appeal arises from a June 1991 rating decision of 
the Chicago, Illinois Regional Office (RO), which determined 
that there was no clear and unmistakable error in the denial 
of entitlement to a temporary total evaluation (Paragraph 30 
benefits) based on convalescence following a period of 
hospitalization in July and August 1981.  

In July 1995, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for additional development.  In a May 
1996 decision, the Board denied the veteran's claims.  At 
that time, the two issues before the Board were (1) whether 
there was clear and unmistakable error in unappealed rating 
decisions of September and October 1981, which denied an 
extension beyond August 31, 1981, of a temporary total (100 
percent) disability rating for service connected post-
gastrectomy syndrome based on convalescence following a July 
and August 1981 hospitalization, and (2) entitlement to a 
temporary total disability rating for service connected post-
gastrectomy syndrome based upon a June 1990 hospitalization 
in excess of 21 days.  The veteran appealed the Board's 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  

In December 1997, the General Counsel for the Department of 
Veterans Affairs filed a motion to remand, in part, and for a 
stay of further proceedings.  In February 1998, the Court 
issued a Memorandum Decision in which it vacated the Board's 
May 1996 decision to the extent that it denied the veteran's 
CUE claim, and remanded the case for further proceedings 
consistent with the Memorandum Decision, pursuant to 
38 U.S.C.A. § 7252(a).  In its decision, the Court noted that 
the veteran had not challenged the other determination made 
by the Board in May 1996 and, accordingly, it would not 
review it.  In light of this, the Board's May 1996 decision 
regarding entitlement to a temporary total disability rating 
for service connected post-gastrectomy syndrome, based upon a 
June 1990 hospitalization in excess of 21 days, is final, and 
it is not presently before the Board for review.  In 
September 1998, the Board remanded the case to the RO for 
evidentiary development in accordance with the directives of 
the Court's remand.  

It is noted in the Court's February 1998 determination that 
the veteran was not precluded from bringing a claim 
predicated on the theory that an informal claim for an 
increase was filed in 1981, based on (1) a typewritten VA 
hospital summary signed by Yolanda Lalyre, M.D., and (2) a 
hospital summary identical to a typewritten VA hospital 
summary signed by Robert Kaiser, M.D., with additional 
handwritten notes signed by "Y. Lalyre", both pertaining to 
a period of hospitalization from July to August 1981.  In 
written argument in June 1998, the veteran's representative 
indicated that such a claim was being filed.  As this claim 
has not been adjudicated by the RO, and as it is not 
inextricably intertwined with the issue certified on appeal 
at this time, it is referred to the RO for further 
appropriate consideration.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994).

Finally, as noted in the September 1998 Board remand, the 
Board considered in its May 1996 decision whether the veteran 
may have filed a valid notice of disagreement to the 
September or October 1981 rating decisions.  At that time, 
based on a review of the procedural history in this case, 
including the veteran's statements within one year of the 
notification of the 1981 rating decisions, the Board found no 
valid notice of disagreement, as defined within 38 C.F.R. § 
20.201.  This determination has not been disputed by the 
veteran, the RO, or the Court.  Accordingly, this question is 
not before the Board, and the sole issue for appellate review 
at this time is whether there was clear and unmistakable 
error in the 1981 rating decisions.



FINDINGS OF FACT

 1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.
 
 2.  In rating decisions dated in September 1981 and October 
1981, the RO denied an extension beyond August 31, 1981, of a 
temporary total disability rating for service connected post-
gastrectomy syndrome, based on convalescence following a July 
and August 1981 hospitalization.  The RO notified the veteran 
of the rating decisions in letters issued in September 1981 
and November 1981; the veteran did not file a timely appeal 
of the decisions.
 
 3.  The unappealed rating decisions of September 1981 and 
October 1981 were consistent with the evidence of record and 
law at the time that the decisions were rendered.


CONCLUSION OF LAW

The unappealed rating decisions of September 1981 and October 
1981 were not clearly and unmistakably erroneous and are 
therefore final.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999); and 38 C.F.R. §§ 4.29 and 4.30 
(1980).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On a February 1981 record, an attending VA doctor, Yolanda 
Lalyre, M.D., indicated that the veteran suffered from 
chronic sinus headaches, delayed gastric emptying, chronic 
constipation, degenerative arthritis, and anemia.  It was 
noted that the veteran was unable to eat a regular diet and 
that as a result of abdominal discomfort and pain resulting 
from these problems he was unable to engage in gainful 
employment.  In an April 1981 statement, the same VA doctor 
noted the veteran's delayed gastric emptying with a marked 
inability to eat normal solid foods.  The doctor stated that 
it would be "reasonable" to continue the veteran on 
convalescence indefinitely until an acceptable dietary and 
pharmaceutical regime could be established which allowed the 
veteran to gain weight.

In a statement received by the RO in July 1981, the veteran 
requested a personal hearing, which was scheduled by the RO 
for December 1981.  

In an August 1981 letter to a Member of the United States 
House of Representatives, in response to a July 1981 inquiry, 
the RO noted a medical opinion of a VA doctor which supported 
the veteran's claim for an increased disability evaluation.  
The RO noted that this doctor's opinion "might tend to 
support some of [the veteran's] claims."  However, the RO 
noted that the opinions of three other VA doctors involved in 
treating the veteran did not support the opinion of the first 
doctor.  The RO noted a subsequent examination by a 
specialist in the internal medicine field which did not 
support the first doctor's opinion.  The RO appears to be 
referring to a May 1981 VA gastrointestinal examination which 
noted no evidence or organic cause for the veteran's 
constipation, normal bowel sounds, and a dumping syndrome.  
This examiner indicated that he agreed with the sentiments of 
a second VA examiner concerning the veteran's employability, 
apparently in reference to the February 1981 VA doctor's 
statement that the veteran was unable to engage in gainful 
employment.  
 
In a Report of Contact dated in September 1981, it was noted 
that the veteran had been admitted to the VA hospital on July 
6, 1981 and discharged on August 26, 1981.  A 21-day 
certificate dated on July 31, 1981 was received, signed by Y. 
Lalyre, M.D., indicating that the veteran had been 
hospitalized for 22 consecutive days or more for treatment of 
his service connected disability and was entitled to a 100 
percent disability compensation until his discharge.  

In a September 1981 rating decision, the RO awarded a 
temporary total disability evaluation (Paragraph 29 benefits) 
from July 6, 1981 to August 31, 1981, as the result of the 
veteran's hospitalization.  A September 1981 award letter 
notified him of the resulting increase in compensation for 
the period from July 6 to August 31, 1981, and of his 
appellate rights.

In October 1981, a VA hospital summary, signed by Robert 
Kaiser, M.D., was received.  The summary, which was dictated 
in August 1981 and transcribed in September 1981, reveals 
that on July 6, 1981, the veteran was admitted for a work-up 
of chronic constipation and hematochezia.  During the 
hospital stay, the veteran underwent 
esophagogastroduodenoscopies on July 24, July 28 and August 
10, 1981, a colonoscopy on August 3, 1981, an oral 
cholecystogram on July 14, 1981, an upper gastrointestinal 
series on July 17, 1981, a lower gastrointestinal series on 
July 15, 1981, and a liver-spleen scan on July 28, 1981.  The 
veteran underwent extensive treatment and was discharged on 
August 26, 1981, with diagnoses of gastric retention, 
hematochezia, elevated alkaline phosphate, and a positive 
fluorescent treponemal antibody.  At this time, it was 
indicated that the veteran could return to his "usual daily 
activity, although he is limited by his dietary restriction 
to clear liquids and his chronic abdominal pain." 

In an October 1981 letter, the veteran's representative at 
that time, Disabled American Veterans, indicated to the RO 
that they had spoken to the veteran that month with reference 
to his claim and a possible extension of Paragraph 30 
benefits following his hospitalization from October 2 to 
December 24, 1980 (a period of hospitalization not before the 
Board at this time).  The representative made specific 
reference to the medical statement dated in February 1981.
 
In an October 1981 rating decision, the RO denied the claim 
of entitlement to an extension of Paragraph 29 benefits 
(temporary total disability benefits).  The RO specifically 
considered an extension beyond December 31, 1980.  The RO 
also referenced the September 1981 rating decision that 
assigned the temporary total rating for the period from July 
6 to August 31, 1981.  By letter dated in November 1981, the 
RO notified the veteran of its decision and of his appellate 
rights.

In a statement received in December 1981, the veteran 
indicated that he was owed Paragraph 29 benefits for the 
month of August 1981.  In a January 1982 report of contact, 
the veteran telephoned the RO and requested a hearing 
regarding an issue not before the Board at this time.  The 
veteran did not mention at this time the issue of entitlement 
to an extension beyond August 31, 1981, of a temporary total 
disability evaluation, based on convalescence following the 
July and August 1981 hospitalization, nor did he reference 
this issue at a September 1982 hearing at the RO before a 
hearing officer.  (In the absence of an appeal, the September 
and October 1981 rating decisions became final.)
 
In a June 1991 rating decision, the RO denied the veteran's 
claim for entitlement to a temporary total evaluation 
(Paragraph 30 benefits) based on convalescence following a 
period of hospitalization in July and August 1981.  The RO 
stated that there was no CUE [in the previous denials].  

At an August 1992 hearing at the RO before a hearing officer, 
it was contended that at the time of the veteran's discharge 
from the VA Medical Center in August 1981 there were two 
members of the VA staff who indicated that the veteran was 
incapable of returning to substantial gainful employment.  
The veteran's representative disputed the RO's August 1981 
statement that three other VA doctors, who were involved in 
the treatment of the veteran, did not support the opinion of 
the VA physician who indicated that the veteran could not 
work as the result of his service connected disability.  The 
veteran's representative was puzzled over which three VA 
physicians the RO had referred to and stated that he had 
"reason to believe that those doctors may not have been 
consulted."  The veteran testified that he was in continuous 
outpatient treatment after the July and August 1981 
hospitalization and was readmitted in December 1981, during 
which time he underwent surgery for severe abdominal pain, 
vomiting, and constipation.  

In a statement received in August 1992, the veteran's 
representative claimed that VA was clearly and unmistakably 
erroneous in failing to grant a temporary total evaluation 
under Paragraph 29, not Paragraph 30, for convalescence 
following the veteran's hospitalization in July and August 
1981.  This claim was based on Dr. Lalyre's statements dated 
in February 1981 and April 1981 and on the VA medical 
examination in May 1981, all of which indicate that the 
veteran should be placed on indefinite convalescence until 
his gastrointestinal problems could be resolved.  
 
In an October 1995 statement, the veteran reiterated his 
previous contentions.  He stated that the medical statement 
of February 1981 supported his contention that he should have 
been placed on indefinite convalescence until a solution to 
his problem could be found.

In a May 1996 decision, the Board determined that there was 
no CUE in unappealed rating decisions of September and 
October 1981, which denied an extension beyond August 31, 
1981, of a temporary total disability rating for service 
connected post-gastrectomy syndrome, based on convalescence 
following a July and August 1981 hospitalization.  This 
decision was later vacated by the Court in February 1998 in 
view of two relevant medical records submitted by the veteran 
following his Notice of Appeal to the Court of the May 1996 
Board decision.  

In August 1997, copies of two documents pertaining to the 
veteran's period of hospitalization from July 6, 1981 to 
August 26, 1981 were received.  The veteran's representative 
indicated in a statement that the VA hospital summary signed 
by Robert Kaiser, M.D., was not accurate and should not be 
relied upon as evidence.  One copy was a hospital summary 
identical to a typewritten VA hospital summary signed by 
Robert Kaiser, M.D., (the original hospital summary) with 
additional handwritten notes signed by "Y. Lalyre" 
(hereinafter the "corrected hospital summary").  The other 
copy was a typewritten VA hospital summary signed by Yolanda 
Lalyre, M.D., (hereinafter the "redictated hospital 
summary").  The corrected hospital summary, which reflects a 
handwritten date of October 7, 1981, shows that among other 
corrections "Y. Lalyre" wrote that the summary "should be 
redictated as it contains some misinterpretation of data and 
questionable data as well."  The corrected hospital summary 
did not reflect that any change was made to Dr. Kaiser's 
original statement that the veteran could return to his usual 
daily activity albeit with some limitations upon discharge.  
The redictated hospital summary was dictated on November 19, 
1981, transcribed on November 25, 1981, and "sent" on 
December 2, 1981.  It reflects that the veteran was 
considered competent for VA purposes and "should continue on 
convalescent status until the problem of delayed gastric 
emptying resolves."

In a September 1998 remand, the Board sought additional 
information from the RO concerning the corrected and 
redictated hospital summaries, particularly whether they 
existed at the time of the September and October 1981 rating 
decisions and whether they were actually a part of the record 
before the RO in 1981.  

In a January 1999 rating decision, the RO indicated that of 
the corrected and redictated hospital summaries only the 
corrected summary existed at the time of the October 1981 
rating decision, and that both summaries were not a part of 
the record when the rating decisions were made.  The RO 
concluded that there was no CUE in the unappealed rating 
decisions of September and October 1981.  

II.  Analysis

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

It is noted that the Board has first sought to determine 
whether the veteran may have filed a valid notice of 
disagreement to the September or October 1981 rating 
decisions.  As has been noted by the Court, the applicable 
regulation does not impose technical requirements beyond 
those imposed by statute, 38 U.S.C.A. § 7105 (West 1991).  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  However, based on a 
review of the procedural history in this case, including the 
veteran's statements within one year of notification of the 
1981 rating decisions, the Board finds no valid notice of 
disagreement, as defined under 38 C.F.R. § 20.201 (1999).  
Thus, the issue before the Board is whether there was clear 
and unmistakable error in the September 1981 and October 1981 
rating decisions.  

In this case, it is contended that the rating decisions of 
September 1981 and October 1981, denying an extension beyond 
August 31, 1981, of a temporary total disability rating for 
service connected post-gastrectomy syndrome, based on 
convalescence following a July and August 1981 
hospitalization were clearly and unmistakably erroneous.  The 
veteran maintains that the RO should have granted an 
"indefinite" convalescence, existing perhaps for months, if 
not years, after the hospitalization from July to August 
1981.  

The laws, which were in effect during the period of time in 
question, are as follows.  Under 38 C.F.R. § 4.29 (1980), a 
total disability rating will be assigned without regard to 
the provisions of the rating schedule when it is established 
that a service-connected disability has required hospital 
treatment in excess of 21 days.  Under 38 C.F.R. § 4.29(e) 
(1980), a total hospital rating, if convalescence is 
required, may be continued for periods of one, two or three 
months in addition to the period provided in paragraph (a) of 
this section.  Paragraph (a) provides that the temporary 
total rating will be effective from the first day of the 
hospitalization through the end of the month of hospital 
discharge.  Further, under 38 C.F.R. § 4.30(a) (1980), a 
total rating will be granted following hospital discharge and 
continuing for a period of one, two or three months from the 
first day of the month following such hospital discharge if 
the hospital treatment of the service- connected disability 
resulted in:  (1) Surgery necessitating post hospital 
convalescence; (2) surgery with severe postoperative 
residuals shown at hospital discharge, such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more shown at the hospital discharge or performed on 
an outpatient basis.

The current laws and regulations provide that absent the 
filing of a notice of disagreement and a substantive appeal 
within one year of the date of mailing of the notification of 
the denial of an appellant's claim, and in the absence of 
clear and unmistakable error (CUE), a rating determination is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a), 
20.1103.  A CUE is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Where 
evidence establishes such error, the prior decision must be 
revised.  Russell, 3 Vet. App. at 314.  In order for there to 
be a valid CUE claim, there must have been an error in the 
prior adjudication of the claim.

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  "...Clear and unmistakable 
error is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....If a claimant-
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
See also Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994).  
Moreover, there is a presumption of validity to otherwise 
final decisions, and, in the face of a claim of error, the 
presumption is even stronger.  See Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 
1986).

After reviewing the record of evidence and laws at the time 
of the rating decisions in question, the Board concludes that 
there was no CUE in the denial of an extension beyond August 
31, 1981, of a temporary total disability rating for service 
connected post-gastrectomy syndrome, based on convalescence 
following a July and August 1981 hospitalization, and that 
the rating decisions at issue are final.  While the 
statements of Dr. Lalyre in February 1981 and April 1981 and 
of the May 1981 VA examiner tend to support the veteran's 
claim, they do not provide evidence of "clear and 
unmistakable" error.  CUE requires that error, otherwise 
prejudicial, must appear undebatable, see Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991), and the statements of the 
veteran and doctors prior to the July and August 1981 
hospitalization do not support such a conclusion.  The fact 
remains, however, that the veteran never disputed the 
original findings of the RO contained in the September and 
October 1981 decisions until many years later.  In order to 
find that these rating decisions were clearly and 
unmistakably erroneous, the evidence of record must lead one 
to conclude that an extended temporary total rating under 
either § 4.29 or § 4.30 was undebatably required.  See 38 
C.F.R. § 3.105(a).  The evidence then of record, including, 
most significantly, the original July to August 1981 hospital 
summary, does not support such a conclusion.  While the 
veteran has evidence which supports his claim that he 
required convalescence due to his service connected 
disability in 1981, the original July to August 1981 hospital 
summary, indicating that the veteran could return to his 
"usual daily activity," supports the RO's conclusion that the 
evidence, then of record, did not warrant an extended rating 
based on convalescence.  Additionally, the Board notes that 
while the hospital summary indicates that various diagnostic 
procedures were performed during the course of 
hospitalization, the hospital records do not indicate that 
surgery requiring convalescence, such as that contemplated by 
38 C.F.R. § 4.30, was performed.  Thus, the Board finds that 
there was no basis for the RO to have considered an extended 
temporary total rating pursuant to the application of § 4.30.  
Clearly, the 1981 rating decisions were consistent with the 
applicable laws and evidence before the RO at the time they 
were rendered.  

It was later discovered through submission of medical records 
in August 1997, during the course of the veteran's appeal to 
the Court, that the correct facts, as they were known at the 
time, were not before the RO when it rendered its decisions 
in September and October 1981.  This new evidence showed that 
the original VA hospital summary signed by Dr. Kaiser, which 
indicated that the veteran could resume his usual daily 
activity on discharge in September 1981, was subsequently 
amended by Dr. Lalyre, another attending VA doctor.  The 
corrected and amended hospital summaries noted that the 
original hospital summary contained some misinterpretation of 
data and that the veteran should continue on convalescence 
until his gastrointestinal problem resolved.  Clearly, if 
these amended reports were before the adjudicators in 
September and October 1981, the result could have been 
manifestly different.  

However, after further consideration of the recently 
submitted evidence of amended hospital summaries in light of 
the caselaw, the Board finds that there was no CUE in the 
unappealed rating decisions of September and October 1981.  
Neither the corrected hospital summary nor the subsequently 
redictated hospital summary was a part of the record before 
the RO at the time that the 1981 decisions were rendered.  In 
fact, only the corrected VA hospital summary, dated in 
October 1981, was in existence at the time of the October 
1981 decision, which prompts consideration of Bell v. 
Derwinski, 2 Vet. App. 613 (1992), wherein the Court held 
that documents submitted by the appellant that are within the 
Secretary's control and could reasonably be expected to be a 
part of the record are, in contemplation of law, before the 
Secretary and the Board.  Nevertheless, this doctrine of 
constructive notice was found to be inapplicable to RO 
decisions dated prior to Bell that are challenged on the 
grounds of CUE.  See Lynch v. Gober, 11 Vet. App. 22, 26-30 
(1997), vacated and remanded on jurisdictional grounds 
without opinion sub nom. Lynch v. West, 178 F.3d 1312 (1998), 
reinstated and incorporated verbatim on remand 12 Vet. App. 
391, 394 (1999).  Therefore, as the Bell determination in 
1992 is not applicable to the 1981 rating decisions, the 
corrected VA hospital summary cannot be deemed to be a part 
of the record before the Board in reviewing the veteran's CUE 
claim.  In sum, the corrected hospital summary and the 
redictated hospital summary cannot serve as a basis for the 
veteran's CUE claim with respect to the September and October 
1981 rating decisions.  See also Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994) (evidence not part of the record at the 
time of a prior determination may not form the basis of a 
finding of CUE).  

The Board concludes that the unappealed rating decisions of 
September 1981 and October 1981 were not clearly and 
unmistakably erroneous in denying an extension beyond August 
31, 1981, of a temporary total disability rating for service 
connected post-gastrectomy syndrome, based on convalescence 
following a July and August 1981 hospitalization, and the 
decisions remain final.  The decisions were consistent with 
the evidence of record and law at the time that they were 
rendered.


ORDER

The September 1981 and October 1981 rating decisions were not 
clearly and unmistakably erroneous in denying an extension 
beyond August 31, 1981 of a temporary total disability rating 
for service connected post-gastrectomy syndrome, based on 
convalescence following a July and August 1981 
hospitalization, and remain final; the appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

